                                                                                                  PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 REGINALD MCFADDEN,

                               Plaintiff,                            Case # 16-CV-6105-FPG
 v.
                                                                     DECISION AND ORDER
 ANTHONY J. ANNUCCI, JR., et al.,

                         Defendant.
___________________________________

                                       INTRODUCTION

       Pro se Plaintiff Reginald McFadden, an inmate currently confined at Attica Correctional

Facility, filed this action seeking relief pursuant to 42 U.S.C. § 1983. Currently before the Court

is Plaintiff’s letter Motion for Reconsideration (ECF No. 43) of the Court’s June 5, 2018 Order

(ECF No. 40) that dismissed some of Plaintiff’s claims with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A.

                                            DISCUSSION

       Although the basis for Plaintiff’s request is somewhat unclear, the Court construes his letter

as a motion for partial reconsideration under Rule 54(b) of the Federal Rules of Civil Procedure.

Rule 54(b) provides that

       any order or other decision, however designated, that adjudicates fewer than all the
       claims or the rights and liabilities of fewer than all the parties does not end the
       action as to any of the claims or parties and may be revised at any time before the
       entry of a judgment adjudicating all the claims and all the parties’ rights and
       liabilities.

Fed. R. Civ. P. 54. “A district court has the inherent power to reconsider and modify its

interlocutory orders prior to the entry of judgment.” United States v. LoRusso, 695 F.2d 45, 53

(2d Cir. 1982) (citing United States v. Jerry, 487 F.2d 600, 604 (3d Cir. 1973) (“[T]he power to


                                                 1
grant relief from erroneous interlocutory orders, exercised in justice and good conscience, has long

been recognized as within the plenary power of courts until entry of final judgment and is not

inconsistent with any of the Rules.”)).

       A litigant seeking reconsideration must set forth “controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Richard v. Dignean, 126 F. Supp. 3d 334, 337 (W.D.N.Y. 2015)

(quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)); see also Micolo v. Fuller,

No. 6:15-CV-06374 EAW, 2017 WL 2297026, at *2 (W.D.N.Y. May 25, 2017) (“To merit

reconsideration under Rule 54(b), a party must show ‘an intervening change of controlling law,

the availability of new evidence, or the need to correct a clear error or prevent a manifest

injustice.’”) (quoting Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers &

Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003)).

       In Plaintiff’s Motion for Reconsideration, he contends that the Court made factual mistakes

and reiterates some of the facts and arguments set forth in his Third Amended Complaint, while

providing an update on the treatment of certain medical conditions. He briefly argues that the

amended pleadings gave enough facts to give “fair notice” of his claims to Defendants. ECF No.

43 at 5. Plaintiff’s argument does not constitute proper grounds for reconsideration because the

Court did not overlook any factual allegations “that might reasonably be expected to alter the

conclusion reached.” Richard, 126 F. Supp. 3d at 337. The Court, without repeating the analysis

set forth in its prior order, concludes pursuant to Rule 54(b) that Plaintiff has not demonstrated

“clear error” to justify reconsideration of the Court’s ruling. See McGee v. Dunn, 940 F. Supp. 2d

93, 102 (S.D.N.Y. 2013). Therefore, Plaintiff is not entitled to relief.




                                                  2
                                         CONCLUSION

       The Court concludes that Plaintiff failed to meet the high standard required to justify

reconsideration of its June 5, 2018 Order. Therefore, Plaintiff’s request for partial reconsideration

(ECF No. 43) is denied.

       IT IS SO ORDERED.

Dated: November 26, 2018
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 3
